700 S.E.2d 223 (2010)
W.D. GOLDSTON, Jr., James E. Harrington, and citizens, taxpayers, and bondholders similarly situated
v.
STATE of North Carolina and Michael F. Easley, Governor, individually and in his official capacity.
No. 443A09.
Supreme Court of North Carolina.
October 8, 2010.
Boyce & Isley, PLLC, by G. Eugene Boyce and R. Daniel Boyce; and North Carolina Institute for Constitutional Law, by Robert F. Orr and Jeanette K. Doran, Raleigh, for plaintiff-appellees.
Roy Cooper, Attorney General, by Norma S. Harrell, Special Deputy Attorney General, John F. Maddrey, Assistant Solicitor General, and Christopher G. Browning, Jr., Solicitor General, for defendant-appellants.
Womble Carlyle Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr. Raleigh, for James E. Holshouser, Jr., James B. Hunt, Jr., James G. Martin, Willis P. Whichard, John L. Sanders, and Marvin Dorman, amici curiae.
Blanchard, Miller, Lewis & Isley, P.A., by E. Hardy Lewis, Raleigh, for Joe Hackney, Harold J. Brubaker, Hugh Holliman, Paul Stam, Marc Basnight, Dan Blue, Daniel G. Clodfelter, Fletcher L. Hartsell, Jr., Martin L. Nesbitt, Jr., and National Conference of State Legislatures, amici curiae.
PER CURIAM.
Justice TIMMONS-GOODSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Formyduval v. Britt, 361 N.C. 215, 639 S.E.2d 443 (2007); Pitts v. Am. Sec. Ins. Co., 356 N.C. 292, 569 S.E.2d 647 (2002).
AFFIRMED.